Title: To James Madison from James Dill, 22 January 1813
From: Dill, James
To: Madison, James


          
            Sir,
            Lawren[ce]burgh I. T. 22. Jany 181⟨3⟩
          
          I had the Honour last spring of addressing to you one or two letters, which amongst a multiplicity of business will no doubt have been forgotten, I again take the liberty of writing on a subject different from the former but from the same motive; the good of the people of this Territory.
          Ere this reaches you a number of petitions intended to reflect on the official conduct of Judge Taylor and to impress on your mind the necessity of a person to fill his place will no doubt have been presented to you. I trust however they will not have the effect intended by their promoters.
          The petitioners go on to state that owing to the absence of Judge Taylor in the Army, many suitors within the Territory have suffered great inconvenience and loss. I am sorry to be under the necessity of contradicting the petitioners, but they have stated the reverse of what is true.
          After Judge Taylor Joined General Harrisons Army last Summer the circuit courts of the Territory were to have been held—these courts are a branch of our General Court; and have no original Jurisdiction except in criminal cases—the truth then is that no business requiring the attention of the circuit court happened last fall in any of the counties of this Territory except this county; and it is equally true, that Judge Taylor left the army and travelled a distance of Two hundred miles, to this place to hold the court.
          Had it been suggested to any of the friends of Judge Taylor at an earlier period, that the petitions above alluded to were in circulation it would have been easy to have prevented their success—but it was a considerable length of time after they commenced circulation, before a single friend of the Judges, likely to be active, ever heard of those petitions, and I have since seen and conversed with a vast number of the petitioners, who have no Idea in the world that Judge Taylor was to be displaced by it or they would as soon have cut off a finger as signed it.
          I have practised at the Barr where Judge Taylor presides for four years past and I can with truth assure your Excellency that no Judge has ever been more popular, nor none whose decisions could ever be more candid upright and Independent than his and I venture to assert that the people of this Territory would not willingly exchange him for any other man in that capacity.
          I trust therefore that his volunteering his services in his country’s cause in the hour of peril and danger will not be thought by you a sufficient reason to deprive him of his office as Judge—more especially as there are no courts to be holden in this Territory before next fall which would require his attention. I have the Honor to be respectfully yr obt Servt
          
            James Dill
          
         